DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
A restriction requirement between product and product-by-process claims has not been made at this time because the method claims do not include any substantive method steps distinguishing them from the product claims.  If substantive method limitations are added at a later date, restriction by original presentation may become necessary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10, 12-14,16-17, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,435,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is a product claims with some process limitations, the instant claims would fully encompasses the claims of Patent No. 10,435,524 and/or obvious variant of one another with slight optimization of ranges.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-10, 12-14, 16, 17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for microcrystalline waxes, does not reasonably provide enablement for properties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claimed impregnating agent covers any microcrystalline waxes material as long as it has the specified needle pen penetration, drop melting point, congealing point, viscosity, and oil content.  There is no specific examples of suitable microcrystalline waxes provided in the specification and there does not appear to be any guidance as to how one of ordinary skill in the art would go about selecting suitable microcrystalline waxes from many millions of possible options that fall within the broad classes of impregnating agent.  Testing many millions of different materials to determine which specific materials are suitable amounts to undue experimentation.  Thus, there is a lack of enablement because one of ordinary skill in the art would not have been able to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-14, 16, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Soliman et al. (US 2010/0313605) in view of Kashikar et al. (US 2008/0143010) and in view of (G. Meyer (Thermal Properties of Micro-crystalline Waxes in Dependence on the Degree of Deoiling), American Petroleum Institute (Waxes and Related Materials), Ratnasamy et al. (Structure and Properties of Microcrystalline Waxes), Kawaseki et al. (Composition Analysis of Microcrystalline Wax), OR Zaky et al. (Comparative study on separation and characterization of high melting point macro- and micro-crystalline waxes).
Regarding claims 1 and 3, Soliman discloses a glass fibre reinforced polyolefin composition (Abstract) comprising a core and a polypropylene sheath surrounding said core ([0038], [0041]), wherein the core comprises glass fibres and an impregnating agent (Abstract), wherein the impregnating agent contains at least 70 wt% of wax based on the weight of the impregnating agent [0033], and a sizing composition in contact with said glass core ([0012], [0019]). 
 Soliman discloses the impregnating agent is branched polyethylene waxes [0035] instead of microcrystalline wax for the impregnating agent as presently claimed.  Kashikar shows that microcrystalline wax is an equivalent structure known in the art for an impregnating agent for glass fibers [0068]. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute branched polyethylene waxes for microcrystalline wax in the invention of Soliman.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

G. Meyer, American Petroleum Institute, Ratnasamy, Kawaseki, or Zaky discloses the needle pen penetration as claimed (please see table below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soliman in view of Kashikar’s microcrystalline wax to have a needle pen penetration within the claimed range, since the prior art of record discloses that this property is known in the microcrystalline wax art and/or that it is useful in a polymer art related application (G. Meyer: (Introduction); American Petroleum Institute: (pgs.4 and 7); Ratnasamy: Introduction; Kawaseki: Abstract; Zaky: Abstract).
Regarding claim 2, Soliman discloses that the wax is optionally being mixed from 10-80 mass% with paraffin oil [0033].  Thus, Soliman discloses a teaching that the impregnating agent is 100 wt.% of polyethylene wax.  
Regarding claim 4, Soliman and Kashikar in view of (G. Meyer or American Petroleum Institute) discloses all the properties as claimed (please see table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soliman in view of Kashikar’s microcrystalline wax to possess all of the microcrystalline wax properties as claimed, since G. Meyer or American Petroleum Institute discloses that these are known properties for a microcrystalline wax that can 

Regarding claim 5, Soliman discloses that the glass fibres have a diameter of 19 micron [0032].
Regarding claims 6 and 21, Soliman discloses the amount of the impregnating agent as claimed [0025].
Regarding claim 7, Soliman discloses the polyolefin sheath comprises a polyolefin having a melting point, and wherein the impregnating agent is non-volatile, has a melting point of at least 20ºC below the melting point of the polyolefin and has a viscosity of from 2.5 to 100 cS at application temperature (Abstract).
Regarding claim 8, Soliman discloses that the composition is in the form of one or more pellets having a length of 5-30 mm [0042].
Regarding claim 9, Soliman discloses that the pellet is chopped from the glass fiber [0042], thereby resulting 100% of glass fiber length of pellet.
Regarding claim 10, Soliman discloses that the impregnating agent does not contain a coupling agent [0034-0035].
Regarding claim 12, Soliman discloses the method as claimed (claims 1-2).
Regarding claim 13, Soliman discloses a structural part obtainable by moulding the composition of claim 1 ([0044], (claim 7)).
Regarding claim 14, Soliman discloses the product as claimed [0043].
Regarding claim 16, Soliman discloses the pellets as claimed (claim 2).


Regarding claim 22, Soliman discloses the impregnating agent is a separate component that is applied on the glass core that has the sizing composition on a surface thereof ([0012], [0019], and [0033]).


Claims 4, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Soliman et al. (US 2010/0313605) in view of Kashikar et al. (US 2008/0143010) in view of (Ratnasamy et al. (Structure and Properties of Microcrystalline Waxes), Kawaseki et al. (Composition Analysis of Microcrystalline Wax), OR Zaky et al. (Comparative study on separation and characterization of high melting point macro- and micro-crystalline waxes)) as applied to claim 1, and further in view of (G. Meyer (Thermal Properties of Micro-crystalline Waxes in Dependence on the Degree of Deoiling) OR American Petroleum Institute (Waxes and Related Materials)).
	Regarding claim 4, Soliman in view of Kashikar in view of (Ratnasamy, Kawaseki, OR Zaky) discloses a microcrystalline wax with a needle pen penetration as claimed, however, fails to disclose all the properties of a microcrystalline wax as claimed.
G. Meyer (Or American Petroleum Institute) discloses all the properties as claimed for a microcrystalline wax (please see table).
 Kashikar in view of (Ratnasamy, Kawaseki, OR Zaky)’s  microcrystalline wax to possess all of the microcrystalline wax properties as claimed, since G. Meyer or American Petroleum Institute discloses that these are known properties for a microcrystalline wax that can be used in variety of application ((G. Meyer: (Introduction); American Petroleum Institute: (pgs.4 and 7)).    
Regarding claims 17 and 19-20, Soliman in view of Kashikar in view of (Ratnasamy or Kawaseki) fails to disclose the congealing point, viscosity, and/or oil content as presently claimed.  Ratnasamy discloses the oil content as claimed.  
G. Meyer (American Petroleum Institute or Zaki as well as Ratnasamy) discloses the congealing point, viscosity, and/or for a microcrystalline wax (please see table).  In addition, Ratnasamy discloses the oil content as claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soliman in view of Kashikar in view of (Ratnasamy or Kawaseki)’s  microcrystalline wax to possess the congealing point, viscosity, and/or oil content as claimed, since G. Meyer (American Petroleum Institute, or Zaki, (and/or Ratnasamy for oil content)) discloses that these are known properties for a microcrystalline wax that can be used in variety of application ((G. Meyer: (Introduction); American Petroleum Institute: (pgs.4 and 7), Zaki (Abstract), Ratnasamy (Introduction)).    

Claims 1-10, 12-14, 16-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kashikar et al. (US 2008/0143010) in view of (G. Meyer (Thermal Properties of Micro-crystalline Waxes in Dependence on the Degree of Deoiling), American Petroleum Institute (Waxes and Related Materials), Ratnasamy et al. (Structure and Properties of Microcrystalline Waxes), Kawaseki et al. (Composition Analysis of Microcrystalline Wax), OR Zaky et al. (Comparative study on separation and characterization of high melting point macro- and micro-crystalline waxes).
Regarding claims 1 and 3, Kashikar discloses a glass fibre reinforced polyolefin composition (Abstract and [0057]) comprising a core and a polypropylene sheath surrounding said core ([0072-0073]) wherein the core comprises glass fibres and an impregnating agent (Abstract, [0057], and [0067-0068]), wherein the impregnating agent contains at least 70 wt% of wax based on the weight of the impregnating agent [0068], and a sizing composition in contact with said glass core ([0054-0055], [0061] and [0067].  Although Kashikar discloses microcrystalline waxes as the impregnating agent ([0068] and Example 10) and does not impose any generalized limit of the type of microcrystalline wax, Kashikar fails to explicitly disclose the properties of a microcrystalline wax as presently claimed.
G. Meyer, American Petroleum Institute, Ratnasamy, Kawaseki, or Zaky discloses the needle pen penetration as claimed (please see table below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kashikar’s microcrystalline wax to have a needle pen penetration within the claimed range, since the prior art of record discloses that this property is known in the microcrystalline wax art and/or that it is useful in a polymer art related 
Regarding claim 2, Kashikar discloses that the wax is optionally being mixed with additives ([0069] and [0071]).  Thus, Kashikar discloses a teaching that the impregnating agent is 100 wt.% of microcrystalline wax.  
Regarding claim 4, Kashikar in view of (G. Meyer or American Petroleum Institute) discloses all the properties as claimed (please see table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kashikar’s microcrystalline wax to possess all of the microcrystalline wax properties as claimed, since G. Meyer or American Petroleum Institute discloses that these are known properties for a microcrystalline wax that can be used in variety of application ((G. Meyer: (Introduction); American Petroleum Institute: (pgs.4 and 7)).    
Regarding claim 5, Kashikar discloses that the diameter of the glass fibres is 6-32 micrometer [0059].
Regarding claim 6, Kashikar discloses that the composition contains 10 wt.% of impregnating agent based on the total weight of the composition [0042].
Regarding claim 7, Kashikar in view of the prior arts discloses the properties of the sheath and the impregnating agent as claimed.
Regarding claim 8, Kashikar discloses that the composition is in the form of one or more pellets having a length of 12 mm [0096].
Regarding claim 9, Kashikar discloses that the pellet is chopped from the glass fiber [0093], thereby resulting 100% of glass fiber length of pellet.

Regarding claims 12-13 and16, Kashikar discloses the method of making the pellets as claimed (all examples and claims).
Regarding claim 14, Kashikar discloses a molded structural part, however, fails to explicitly disclose that the structural part is an automotive part or in a domestic appliances as presently claimed.
However, Kashikar discloses that the structural part has an improved mechanical properties [0079].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kashikar’s structural part to be the articles as claimed in order for it to obtain improved mechanical properties, which would be advantageous in the articles as claimed.
Regarding claims 17 and 19-20, G. Meyer, American Petroleum Institute, and/or Zaky discloses the congealing point, viscosity, and oil content as claimed (please see table).  Per claim 20, Ratnasamy discloses the oil content as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kashikar’s microcrystalline wax to possess the properties as claimed, since the prior arts of record discloses that this is a known property for a microcrystalline wax ((G. Meyer: (Introduction); American Petroleum Institute: (pgs.4 and 7), Zaki (Abstract), Ratnasamy (Introduction)).      
Regarding claim 21, Kashikar discloses that the composition contains 5-10 wt.% of impregnating agent based on the total weight of glass fibres [0071].


Claim 4, 17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Kashikar et al. (US 2008/0143010) in view of (Ratnasamy et al. (Structure and Properties of Microcrystalline Waxes), Kawaseki et al. (Composition Analysis of Microcrystalline Wax), OR Zaky et al. (Comparative study on separation and characterization of high melting point macro- and micro-crystalline waxes)) as applied to claim 1, and further in view of (G. Meyer (Thermal Properties of Micro-crystalline Waxes in Dependence on the Degree of Deoiling) OR American Petroleum Institute (Waxes and Related Materials)).
	Regarding claim 4, Kashikar in view of (Ratnasamy, Kawaseki, OR Zaky) discloses a microcrystalline wax with a needle pen penetration as claimed, however, fails to disclose all the properties of a microcrystalline wax as claimed.
G. Meyer (Or American Petroleum Institute) discloses all the properties as claimed for a microcrystalline wax (please see table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kashikar in view of (Ratnasamy, Kawaseki, OR Zaky)’s  microcrystalline wax to possess all of the microcrystalline wax properties as claimed, since G. Meyer or American Petroleum Institute discloses that these are known properties for a microcrystalline wax that can be used in variety of application ((G. Meyer: (Introduction); American Petroleum Institute: (pgs.4 and 7)).    

G. Meyer (American Petroleum Institute or Zaki as well as Ratnasamy) discloses the congealing point, viscosity, and/or for a microcrystalline wax (please see table).  In addition, Ratnasamy discloses the oil content as claimed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kashikar in view of (Ratnasamy or Kawaseki)’s  microcrystalline wax to possess the congealing point, viscosity, and/or oil content as claimed, since G. Meyer (American Petroleum Institute, or Zaki, (and/or Ratnasamy for oil content)) discloses that these are known properties for a microcrystalline wax that can be used in variety of application ((G. Meyer: (Introduction); American Petroleum Institute: (pgs.4 and 7), Zaki (Abstract), Ratnasamy (Introduction)).    



Claimed
G. Meyer
American Petroleum Institute
Ratnasamy et al.
Kawaseki et al.
Zaky et al.
Needle Pen Penetration
13-40 (0.1 mm); Claim 1
9-18 (0.1 mm); Tables 1-2
3-60 mm2/sec; page 7
1-13 (0.1 mm); (Wax 5: 13 with sufficient specificity); Table 1
20; Table-2

31; Table-3
13-16; Table 3

8-13; Table 7
Drop Melting Point
60-90ºC; Claim 4
72.6-78ºC; Table 1
60-95ºC; pages 4 and 7
61-101.3ºC; Table 1
80.4ºC; Table 2

73.0ºC; Table 3
Undisclosed
Congealing Point
55-90 ºC; Claims 4 and 17
73.5-80ºC: Table 1
74.5-85ºC; page 24
Undisclosed
Undisclosed
78.5-80ºC; Table 3

82.5-86.5ºC; Table 7
Viscosity
at 100ºC: 10-25 mPa·s; Claims 4 and 19
at 100ºC: 11.8-19.6 mm2/s (or mPa·s); Table 1
at 100ºC: 10-30; page 7
Undisclosed
Undisclosed
12.15; Table 3

12.47-12.69; Table 7
Oil Content
0-5 wt.%; Claims 4 and 20
0.6-2.5 wt.%; Table 1
<5 %m/m; page 7
0.2-4.2%; Table 1
Undisclosed
1.50-2.02 wt.%; Table 3

1.32-1.5 wt.%; Table 7


Although some of these prior arts of record fails to disclose the specific testing parameter as claimed to obtain the resulted property, however, the examiner contends that the values of the microcrystalline wax properties in these prior arts of record would be similar to that or within the claimed property ranges when subjected to similar testing parameter.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-14, 16-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Thermal Properties of Micro-crystalline Waxes in Dependence on the Degree of Deoiling), American Petroleum Institute (Waxes and Related Materials), Ratnasamy et al. (Structure and Properties of Microcrystalline Waxes), Kawaseki et al. (Composition Analysis of Microcrystalline Wax), and Zaky et al. (Comparative study on separation and characterization of high melting point macro- and micro-crystalline waxes) has been applied to disclose typical properties of a microcrystalline wax.  Applicant has not provided unexpected results with the claimed properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        
/Holly Rickman/Primary Examiner, Art Unit 1785